


Exhibit 10.2

THE CLOROX COMPANY
2005 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT

NOTICE OF STOCK OPTION GRANT
The Clorox Company, a Delaware company (the “Company”), grants to the Optionee
named below an option (the “Option”) to purchase, in accordance with the terms
of The Clorox Company 2005 Stock Incentive Plan (the “Plan”) and this
nonqualified stock option agreement (the “Agreement”), the number of shares of
Common Stock of the Company (the “Shares”) at the exercise price per share (the
“Exercise Price”) set forth as follows:

OPTIONEE:       (refer to UBS Financial Services Inc. (“UBS”)
account for details) OPTIONS GRANTED: (refer to UBS account for details) GRANT
ID: (refer to UBS account for details) EXERCISE PER SHARE: (refer to UBS account
for details) DATE OF GRANT: (refer to UBS account for details) EXPIRATION DATE:
Ten years from Date of Grant VESTING SCHEDULE: 25% on each of the first four
anniversaries of the
Date of Grant


AGREEMENT

1. Grant of Option. The Company hereby grants to the Optionee the Option to
purchase the Shares at the Exercise Price, subject to the terms, definitions and
provisions of the Plan and this Agreement. All terms, provisions, and conditions
applicable to the Option set forth in the Plan and not set forth herein are
incorporated by reference. To the extent any provision hereof is inconsistent
with a provision of the Plan, the provisions of the Plan will govern. All
capitalized terms that are used in this Agreement and not otherwise defined
herein shall have the meanings ascribed to them in the Plan.            2.
Exercise of Option.   a. Right to Exercise. This Option shall be exercisable
prior to the expiration date set forth above (the “Expiration Date”), in
accordance with the vesting schedule set forth above (the “Vesting Schedule”)
and with the applicable provisions of the Plan and this Agreement. Except as
otherwise specifically provided in this Agreement, in no event may this Option
be exercised after the Expiration Date. Although vested within the meaning of
Section 83 of the Internal Revenue Code since no substantial risk of forfeiture
exists once the options become exercisable according to the Vesting Schedule
above, the Options will not be earned until the Optionee has fulfilled all of
the conditions precedent set forth in this Agreement, including, but not limited
to, the obligations set forth in Sections 7(b), 7(c), 7(d), 7(e) and Section 8,
and the Optionee shall have no right to retain the Shares or the value thereof
upon vesting or exercise of the Options until all conditions precedent have been
satisfied.            b. Method of Exercise. This Option shall be exercisable
only by delivery of an exercise notice (the “Exercise Notice”), available on the
UBS website, the Company’s designee, which shall state the election to exercise
the Option, the whole number of vested Shares in respect of which the Option is
being exercised and such other provisions as may be required by the Committee.
Such Exercise Notice shall be signed by the Optionee and shall be delivered by
mail or fax, to the Company’s designee accompanied by payment of the Exercise
Price. The Company may require the Optionee to furnish or execute such other
documents as the Company shall reasonably deem necessary (1) to evidence such
exercise and (2) to comply with or satisfy the requirements of the Securities
Act of 1933, as amended, the Exchange Act, or any Applicable Laws. The Option
shall be deemed to be exercised upon receipt by the Company’s designee of such
written notice accompanied by the Exercise Price.

- 1 -

--------------------------------------------------------------------------------




No Shares will be issued pursuant to the exercise of the Option unless such
issuance and such exercise shall comply with all Applicable Laws. Assuming such
compliance, for income tax purposes, the Shares shall be considered transferred
to the Optionee on the date on which the Option is exercised with respect to
such Shares.

             c. Taxes. Pursuant to Section 16 of the Plan, the Committee shall
have the power and the right to deduct or withhold, or require the Optionee to
remit to the Company, an amount sufficient to satisfy any applicable tax
withholding requirements applicable to this Option. The Committee may condition
the issuance of Shares upon the Optionee’s satisfaction of such withholding
obligations. The Optionee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory tax
withholding rate that could be imposed on the transaction (or such other rate
that will not result in a negative accounting impact) or in such other manner as
is acceptable to the Company. Such election shall be irrevocable, made in
writing, signed by the Optionee, and shall be subject to any restrictions or
limitations that the Committee, in its sole discretion, deems appropriate.   3.
Method of Payment. Pursuant to Section 6(f) of the Plan and subject to such
limitations as the Committee may impose (including prohibition of one or more of
the following payment methods), payment of the Exercise Price may be made in
cash or by check, Shares or a combination thereof.   4. Termination of
Employment or Service and Expiration of Exercise Period.   a. Termination of
Employment or Service. If the Optionee’s employment or service with the Company
and its Subsidiaries is terminated, the Optionee may exercise all or part of
this Option prior to the expiration dates set forth in paragraph (b) herein, but
only to the extent that the Option had become vested before the Optionee’s
employment or service terminated. Notwithstanding the above, if the Optionee’s
termination of employment or service (1) is due to Retirement and is more than
12 months from the Date of Grant set forth in this Agreement, or (2) is due to
death or Disability, the Option shall become 100% vested and shall remain
exercisable until the expiration dates determined pursuant to paragraph (b) of
this Section.            When the Optionee’s employment or service with the
Company and its Subsidiaries terminates (except when due to Retirement, death or
Disability), this Option shall expire immediately with respect to the number of
Shares for which the Option is not yet vested. If the Optionee dies after
termination of employment or service, but before the expiration of the Option,
all or part of this Option may be exercised (prior to expiration) by the
personal representative of the Optionee or by any person who has acquired this
Option directly from the Optionee by will, bequest or inheritance, but only to
the extent that the Option was vested and exercisable upon termination of the
Optionee’s employment or service.   b. Expiration of Exercise Period. Upon
termination of the Optionee’s employment or service with the Company and its
Subsidiaries, the Option shall expire on the earliest of the following
occasions:   i. The Expiration Date;            ii. The date ninety (90) days
following the termination of the Optionee’s employment or service for any reason
other than Cause, death, Disability, or Retirement;     iii. The date one year
following the termination of the Optionee’s employment or service due to death
or Disability;   iv. The date five (5) years following the termination of the
Optionee’s employment or service due to Retirement, provided the Optionee’s
Retirement is more than 12 months from the Date of Grant set forth in this
Agreement; or   v. The date of termination of the Optionee’s employment or
service for Cause.

- 2 -

--------------------------------------------------------------------------------




           c.

Definition of “Retirement.” For purposes of this Agreement, the Optionee’s
employment or service shall be deemed to have terminated due to “Retirement” if
the Optionee terminates employment or service as an Employee for any reason,
including Disability (but other than for Cause) after (1) twenty (20) or more
years of “vesting service,” which solely for purposes of this Agreement, shall
be calculated under Article III of The Clorox Company 401(k) Plan (the “401(k)
Plan”) entitled “Service” along with any other relevant provisions of the 401(k)
Plan necessary or desirable to give full effect thereto, or any successor
provisions, regardless of the status of the Optionee with respect to the 401(k)
Plan (“Vesting Service”), or (2) attaining age fifty-five (55) with ten (10) or
more years of Vesting Service.

  d. Definition of “Disability.” For purposes of this Agreement, the Optionee’s
employment shall be deemed to have terminated due to the Optionee’s Disability
if the Optionee is entitled to long-term disability benefits under the Company’s
long-term disability plan or policy, as in effect on the date of termination of
the Optionee’s employment.   5. Change in Control. Upon the occurrence of a
Change in Control, unless otherwise specifically prohibited under Applicable
Laws or by the rules and regulations of any governing governmental agencies or
national securities exchanges, the Option shall become 100% vested and
immediately exercisable, unless such Option is assumed, converted or replaced by
the continuing entity; provided, however, that in the event the Participant’s
employment is terminated without Cause or by the Participant for Good Reason
upon or within twenty-four (24) months following consummation of a Change in
Control, any replacement awards will become immediately exercisable. For
purposes of this Agreement, the term “Good Reason” shall have the meaning set
forth in any employment agreement or severance agreement or policy applicable to
the Optionee. If the Optionee is not a party to any agreement or covered by a
policy in which a definition of “Good Reason” is provided, then the following
definition shall apply:   “Good Reason” means resignation of the Optionee in
connection with the occurrence of any of the following events without the
Optionee’s written consent (provided that notice of such event is provided
within 90 days following the first occurrence thereof):   a. The assignment to
the Optionee of any duties inconsistent in any material respect with the
Optionee’s position (including offices, titles and reporting requirements),
authority, duties or responsibilities as they existed at any time during the
120-day period immediately preceding the Change in Control, or any other action
by the Company which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Optionee; or              b. Any material reduction by the Company of the
Optionee’s Base Salary or bonus target, other than an isolated, insubstantial
and inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Optionee; or   c.
The Company requires the Optionee to be based at any office or location which
increases his commute by more than 50 miles from his commute immediately prior
to the Change in Control.   Any notice provided by the Optionee under this “Good
Reason” provision shall mean a written notice which (1) indicates the specific
termination provision in the Good Reason definition relied upon, (2) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Optionee’s employment under
the provision so indicated and (3) the Optionee’s intended separation date if
the Company does not cure the issue (which date shall be not less than thirty
(30) days after the giving of such notice).   6. Transferability of Option. This
Option shall not be transferable by the Optionee other than by will or the laws
of descent and distribution, and the Option shall be exercisable during the
Optionee’s lifetime only by the Optionee or on his or her behalf by the
Optionee’s guardian or legal representative.   7. Protection of Trade Secrets
and Limitations on Exercise.   a. Definitions.            i. “Affiliated
Company” means any organization controlling, controlled by or under common
control with the Company.

- 3 -

--------------------------------------------------------------------------------




           ii. “Confidential Information” means the Company’s technical or
business or personnel information not readily available to the public or
generally known in the trade, including inventions, developments, trade secrets
and other confidential information, knowledge, data and know-how of the company
or any Affiliated Company, whether or not they originated with the Optionee, or
information which the Company or any Affiliated Company received from third
parties under an obligation of confidentiality.
  iii. “Conflicting Product” means any product, process, machine, or service of
any person or organization, other than the Company or any Affiliated Company, in
existence or under development that (1) resembles or competes with a product,
process, machine, or service upon or with which the Optionee shall have worked
during the two years prior to the Optionee’s termination of employment with the
Company or any Affiliated Company or (2) with respect to which during that
period of time the Optionee, as a result of his/her job performance and duties,
shall have acquired knowledge of Confidential Information, and whose use or
marketability could be enhanced by application to it of Confidential
Information. For purposes of this section, it shall be conclusively presumed
that the Optionee has knowledge of information to which s/he has been directly
exposed through actual receipt or review of memorandum or documents containing
such information or through actual attendance at meetings at which such
information was discussed or disclosed.
  iv. “Conflicting Organization” means any person or organization that is
engaged in or about to become engaged in research on or development, production,
marketing or selling of a Conflicting Product.              b. Right to Retain
Shares Contingent on Protection of Confidential Information. In partial
consideration for the award of this Option, the Optionee agrees that at all
times, both during and after the term of the Optionee’s employment with the
Company or any Affiliated Company, to hold in the strictest confidence, and not
to use (except for the benefit of the Company at the Company’s direction) or
disclose (except for the benefit of the Company at the Company’s direction),
regardless of when disclosed to the Optionee, any and all Confidential
Information of the Company or any Affiliated Company. The Optionee understands
that for purposes of this Section 7(b), Confidential Information further
includes, but is not limited to, information pertaining to any aspect of the
business of the Company or any Affiliated Company which is either information
not known (or known as a result of a wrongful act of the Optionee or of others
who were under confidentiality obligations as to the item or items involved) by
actual or potential competitors of the Company or other third parties not under
confidentiality obligations to the Company. If, prior to the expiration of the
Option or at any time within one (1) year after the date of exercise of all or
any portion of the Option, the Optionee discloses or uses, or threatens to
disclose or use, any Confidential Information other than in the course of
performing authorized services for the Company (or any Affiliated Company), the
unexercised portion of the Option, whether vested or not, will be immediately
forfeited and cancelled, and the Optionee shall immediately return to the
Company the Shares or the pre-tax income derived from any disposition of the
Shares.              c. No Interference with Customers or Suppliers. In partial
consideration for the award of this Option, in order to forestall the disclosure
or use of Confidential Information as well as to avoid the Optionee’s
intentional interference with the contractual relations of the Company or any
Affiliated Company, the Optionee’s intentional interference with prospective
economic advantage of the Company or any Affiliated Company and to promote fair
competition, the Optionee agrees that the Optionee’s right to exercise this
Option is contingent upon the Optionee refraining, prior to the expiration of
the Option and for a period of one (1) year after the date of exercise, for
himself/herself or any third party, directly or indirectly, from using
Confidential Information to (1) divert or attempt to divert from the Company (or
any Affiliated Company) any business of any kind in which it is engaged, or (2)
intentionally solicit its customers with which it has a contractual relationship
as to Conflicting Products, or interfere with the contractual relationship with
any of its suppliers or customers (collectively, “Interfere”). If, during the
term of the Option or at any time within one (1) year after the date of exercise
of all or any portion of the Option, the Optionee breaches his/her obligation
not to Interfere, the Optionee’s right to the Shares upon exercise of the Option
shall not have been earned and the unexercised portion of the Option, whether
vested or not, will be immediately cancelled, and the Optionee shall immediately
return to the Company any Shares acquired upon exercise of the Option or the
pre-tax income derived from any disposition of such Shares. For avoidance of
doubt, the term “Interfere” shall not include any advertisement of Conflicting
Products through the use of media intended to reach a broad public audience
(such as television, cable or radio broadcasts, or newspapers or magazines) or
the broad distribution of coupons through the use of direct mail or through
independent retail outlets. THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT DESCRIBED, BUT PROVIDES FOR THE
CANCELLATION OF THE UNEXERCISED PORTION OF THE OPTION AND A RETURN TO THE
COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS OF SHARES ISSUED UPON AN
EXERCISE OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO VIOLATE THIS “NO
INTERFERENCE WITH CUSTOMERS OR SUPPLIERS” PROVISION PRIOR TO THE EXPIRATION OF
THE OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.

- 4 -

--------------------------------------------------------------------------------




           d. No Solicitation of Employees. In partial consideration for the
award of this Option, in order to forestall the disclosure or use of
Confidential Information, as well as to deter the Optionee’s intentional
interference with the contractual relations of the Company or any Affiliated
Company, the Optionee’s intentional interference with prospective economic
advantage of the Company or any Affiliated Company, and to promote fair
competition, the Optionee agrees that the Optionee’s right to exercise this
Option is contingent upon the Optionee refraining, prior to the expiration of
the Option and for a period of one (1) year after the date of exercise, for
himself/herself or any third party, directly or indirectly, from soliciting for
employment any person employed by the Company, or by any Affiliated Company,
during the period of the solicited person’s employment and for a period of one
(1) year after the termination of the solicited person’s employment with the
Company or any Affiliated Company (collectively “Solicit”). If, during the term
of the Option or at any time within one (1) year after the date of exercise of
all or any portion of the Option, the Optionee breaches his/her obligation not
to Solicit, the Optionee’s right to the Shares upon exercise of the Option shall
not have been earned and the unexercised portion of the Option, whether vested
or not, will be immediately cancelled, and the Optionee shall immediately return
to the Company any Shares acquired upon exercise of the Option or the pre-tax
income derived from any disposition of such Shares. THE OPTIONEE UNDERSTANDS
THAT THIS PARAGRAPH IS NOT INTENDED TO AND DOES NOT PROHIBIT THE CONDUCT
DESCRIBED, BUT PROVIDES FOR THE CANCELLATION OF THE UNEXERCISED PORTION OF THE
OPTION AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS TAXABLE PROCEEDS
OF SHARES ISSUED UPON AN EXERCISE OF THE OPTION IF THE OPTIONEE SHOULD CHOOSE TO
VIOLATE THIS NON-SOLICITATION OF EMPLOYEES PROVISION PRIOR TO THE EXPIRATION OF
THE OPTION OR WITHIN ONE (1) YEAR AFTER EXERCISE.            e. Injunctive and
Other Available Relief. By acceptance of this Option, the Optionee acknowledges
that, if the Optionee were to breach or threaten to breach his/her obligation
hereunder not to Interfere or Solicit or not to disclose or use any Confidential
Information other than in the course of performing authorized services for the
Company (or any Affiliated Company), the harm caused to the Company by such
breach or threatened breach would be, by its nature, irreparable because, among
other things, damages would be significant and the monetary harm that would
ensue would not be able to be readily proven, and that the Company would be
entitled to injunctive and other appropriate relief to prevent threatened or
continued breach and to such other remedies as may be available at law or in
equity. To the extent not prohibited by law, any cancellation of the Option
pursuant to any of Sections 7(b) through 7(d) above shall not restrict, abridge
or limit in any fashion the types and scope of injunctive and other available
relief to the Company. Notwithstanding any provision of this Agreement to the
contrary, nothing under this Agreement shall limit, abridge, modify or otherwise
restrict the Company (or any Affiliated Company) from pursuing any or all legal,
equitable or other appropriate remedies to which the Company may be entitled
under any other agreement with the Optionee, any other plan, program, policy or
arrangement of the Company (or any Affiliated Company) under which the Optionee
is covered or participates, or any applicable law, all to the fullest extent not
prohibited under applicable law.   f. Permitted Reporting and Disclosure.
Notwithstanding any language in this Agreement to the contrary, nothing in this
Agreement prohibits Optionee from reporting possible violations of federal law
or regulation to any governmental agency or governmental entity, or making other
disclosures that are protected under federal law or regulation; provided, that,
in each case such communications and disclosures are consistent with applicable
law. Notwithstanding the foregoing, under no circumstance is Optionee authorized
to disclose any information covered by the Company’s attorney-client privilege
or attorney work product or the Company’s trade secrets without prior written
consent of the Company’s General Counsel. Any reporting or disclosure permitted
under this Section 7(f) shall not result in the cancellation of Options.
Optionee is entitled to certain immunities from liability under state and
federal law for disclosing trade secrets if the disclosure was made to report or
investigate an alleged violation of law, subject to certain conditions. Please
see the Company’s Confidential Information Policy for further details.

- 5 -

--------------------------------------------------------------------------------




8. Right to Retain Shares Contingent on Continuing Non-Conflicting Employment.
In partial consideration for the award of this Option in order to forestall the
disclosure or use of Confidential Information, as well as to deter the
Optionee’s intentional interference with the contractual relations of the
Company or any Affiliated Company, the Optionee’s intentional interference with
prospective economic advantage of the Company or any Affiliated Company, and to
promote fair competition, the Optionee agrees that the Optionee’s right to
exercise this Option is contingent upon the Optionee refraining, prior to the
expiration of the Option and for a period of one (1) year after the date of
exercise, from rendering services, directly or indirectly, as director, officer,
employee, agent, consultant or otherwise, to any Conflicting Organization except
a Conflicting Organization whose business is diversified and that, as to that
part of its business to which the Optionee renders services, is not a
Conflicting Organization, provided that the Company shall receive separate
written assurances satisfactory to the Company from the Optionee and the
Conflicting Organization that the Optionee shall not render services during such
period with respect to a Conflicting Product. If, prior to the expiration of the
Option or at any time within one (1) year after the date of exercise of all or
any portion of the Option, the Optionee shall render services to any Conflicting
Organization other than as expressly permitted herein, the Optionee’s right to
the Shares upon exercise of the Option shall not have been earned and the
unexercised portion of the Option, whether vested or not, will be immediately
cancelled, and the Optionee shall immediately return to the Company any Shares
acquired upon exercise of the Option or the pre-tax income derived from any
disposition of such Shares. THE OPTIONEE UNDERSTANDS THAT THIS PARAGRAPH IS NOT
INTENDED TO AND DOES NOT PROHIBIT THE OPTIONEE FROM RENDERING SERVICES TO A
CONFLICTING ORGANIZATION, BUT PROVIDES FOR THE CANCELLATION OF THE UNEXERCISED
PORTION OF THE OPTION AND A RETURN TO THE COMPANY OF THE SHARES OR THE GROSS
TAXABLE PROCEEDS OF SHARES ISSUED UPON AN EXERCISE OF THE OPTION IF THE OPTIONEE
SHOULD CHOOSE TO RENDER SUCH SERVICES PRIOR TO THE EXPIRATION OF THE OPTION OR
WITHIN ONE (1) YEAR AFTER EXERCISE.            9. Repayment Obligation. In the
event that (1) the Company issues a significant restatement of financial results
and (2) the Committee determines, in good faith, that the Optionee’s fraud or
misconduct was a significant contributing factor to such restatement and (3)
some or all of the Option that was granted and/or vested prior to such
restatement would not have been granted and/or vested, as applicable, based upon
the restated financial results, the Optionee shall immediately return to the
Company the unexercised portion of the Option and any Shares or the pre-tax
income derived from any disposition of the Shares previously received in upon
exercise of the Option that would not have been granted and/or vested based upon
the restated financial results. Notwithstanding anything herein to the contrary,
in no event shall the Repayment Obligation apply to any portion of the Option
that vested more than four years prior to the date the applicable restatement is
announced. The Company shall be able to enforce the Repayment Obligation by all
legal means available, including, without limitation, by withholding such amount
from other sums owed by the Company to the Optionee.   10. Miscellaneous
Provisions.   a. Rights as a Stockholder. Neither the Optionee nor the
Optionee’s transferee or representative shall have any rights as a stockholder
with respect to any Shares subject to this Option until the Option has been
exercised and Share certificates have been issued to the Optionee, transferee or
representative, as the case may be.              b. Choice of Law, Exclusive
Jurisdiction and Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The courts of the State of Delaware shall have exclusive jurisdiction over any
disputes or other proceedings relating to this Agreement, and venue shall reside
with the courts in New Castle County, Delaware, including if jurisdiction shall
so permit, the U.S. District Court for the District of Delaware. Accordingly,
the Optionee agrees that any claim of any type relating to this Agreement must
be brought and maintained in the appropriate court located in New Castle County,
Delaware, including if jurisdiction will so permit, in the U.S. District Court
for the State of Delaware. The Optionee hereby consents to the jurisdiction over
the Optionee of any such courts and waives all objections based on venue or
inconvenient forum.

- 6 -

--------------------------------------------------------------------------------




c. Modification or Amendment. This Agreement may be modified or amended by the
Board or the Committee at any time; provided, however, no modification or
amendment to this Agreement shall be made which would materially and adversely
affect the rights of the Optionee, without such Optionee’s written consent.
                      d. Severability. In the event any provision of this
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions of this Agreement, and this
Agreement shall be construed and enforced to reflect the intent of the parties
to the fullest extent not prohibited by law, and in the event that such
provision is not able to be so construed and enforced, then this Agreement shall
be construed and enforced as if such illegal or invalid provision had not been
included. In amplification of the preceding sentence, in the event that the time
period or scope of any provision is declared by a court or arbitrator of
competent jurisdiction to exceed the maximum time period or scope that such
court or arbitrator deems enforceable, then such court or arbitrator shall have
the power to reduce the time period or scope to the maximum time period or scope
permitted by law.   e. References to Plan. All references to the Plan shall be
deemed references to the Plan as may be amended.   f. Headings. The captions
used in this Agreement are inserted for convenience and shall not be deemed a
part of this Option for construction or interpretation.   g. Interpretation. Any
dispute regarding the interpretation of this Agreement shall be submitted by the
Optionee or by the Company forthwith to the Board or the Committee, which shall
review such dispute at its next regular meeting. The resolution of such dispute
by the Board or the Committee shall be final and binding on all persons. It is
the intention of the Company and the Optionee to make the promises contained in
this Agreement reasonable and binding only to the extent that it may be lawfully
done under existing applicable laws. This Agreement and the Plan constitute the
entire and exclusive agreement between the Optionee and the Company, and it
supersedes all prior agreements or understandings, whether written or oral, with
respect to the grant of Options set forth in this Agreement.   h. Section 409A
Compliance. To the extent applicable, it is intended that the Plan and this
Agreement comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and any related regulations or other
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service (“Section 409A”). Any provision of the
Plan or this Agreement that would cause this Award to fail to satisfy Section
409A shall have no force or effect until amended to comply with Section 409A,
which amendment may be retroactive to the extent permitted by Section 409A.   i.
Agreement with Terms. Receipt of any benefits under this Agreement by the
Optionee shall constitute the Optionee’s acceptance of and agreement with all of
the provisions of this Agreement and of the Plan that are applicable to this
Agreement, and the Company shall administer this Agreement accordingly.


THE CLOROX COMPANY
  By:  /s/ Benno Dorer
  Its: Chairman and Chief Executive Officer


- 7 -

--------------------------------------------------------------------------------




THE OPTIONEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT IS A UNILATERAL
CONTRACT AND THAT THE OPTIONEE’S RIGHT TO THE SHARES PURSUANT TO THE OPTION
HEREOF IS ACCEPTED AND EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER) AND BY COMPLIANCE WITH THE OPTIONEE’S VARIOUS
OBLIGATIONS UNDER THIS AGREEMENT. THE OPTIONEE FURTHER ACKNOWLEDGES AND AGREES
THAT NOTHING IN THIS AGREEMENT, NOR IN THE PLAN, SHALL CONFER UPON THE OPTIONEE
ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT BY THE COMPANY, NOR SHALL
IT INTERFERE IN ANY WAY WITH THE OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO
TERMINATE THE OPTIONEE’S EMPLOYMENT AT ANY TIME, FOR ANY REASON OR NO REASON,
WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT ADVANCE NOTICE EXCEPT AS MAY BE
REQUIRED BY APPLICABLE LAW.

The Optionee acknowledges that a copy of the Plan and Plan Information are
available for viewing on the Company’s internal HR website at
https://clxweb.clorox.com/hr/Pages/HRatClorox/HRContentPages/StockIncentiveProgram.aspx,
and the Company’s Annual Report and Proxy Statement (the “Prospectus
Information”) are available for viewing on the Company’s Clorox website at
http://investors.thecloroxcompany.com/sec.cfm. The Optionee hereby consents to
receive the Prospectus Information electronically or, in the alternative, to
contact the HR Service Center at 1-800-709-7095 to request a paper copy of the
Prospectus Information. The Optionee represents that s/he is familiar with the
terms and provisions thereof, and hereby accepts this Agreement subject to all
of the terms and provisions thereof. The Optionee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of this Agreement. The Optionee acknowledges and hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under the Plan or this Agreement. The Optionee
further agrees to notify the Company upon any change in the residence address
indicated below.

Dated:       Signed:      Optionee


  Residence Address:      


- 8 -

--------------------------------------------------------------------------------